Case MDL No. 3006 Document 14-10 Filed 05/06/21 Page 1 of 4




              EXHIBIT 
            Case MDL No. 3006 Document 14-10 Filed 05/06/21 Page 2 of 4


From:                Hollingsworth, Grant
To:                  "Silverman, Raymond"; Oxx, Christopher
Cc:                  Reissaus, Andrew L.; Jackson-Quzack, Douglas
Subject:             RE: Tasigna -- Gustin -- deposition of plaintiff
Date:                Tuesday, April 20, 2021 8:20:24 AM
Attachments:         image001.png
                     HollingsworthLLP_56ce62fd-e3e8-4c4f-a254-011a055c2b0f.png


Morning Raymond,

We’ll take those dates. We plan to appear in person as well. Let us know if we should secure a
conference room, and if so, provide the general location that is convenient for the plaintiff.

Thanks.




Grant W. Hollingsworth
Partner

D 202.898.5887 | GHollingsworth@Hollingsworthllp.com
1350 I Street NW | Washington, DC 20005
www.hollingsworthllp.com


From: Silverman, Raymond <rsilverman@yourlawyer.com>
Sent: Wednesday, April 14, 2021 1:00 PM
To: Hollingsworth, Grant <ghollingsworth@Hollingsworthllp.com>; Oxx, Christopher
<oxx@yourlawyer.com>
Cc: Reissaus, Andrew L. <AReissaus@Hollingsworthllp.com>; Jackson-Quzack, Douglas
<djquzack@Hollingsworthllp.com>
Subject: RE: Tasigna -- Gustin -- deposition of plaintiff

[External Message]



Grant,

We can produce Ms. Dean for a deposition on 5/18 and the estate representatives in the Gustin
matter on 5/20.

Please note that we will be appearing in person with our clients on both of these dates.

Please confirm that these dates work for your side.

Thanks,

Raymond
           Case MDL No. 3006 Document 14-10 Filed 05/06/21 Page 3 of 4




Raymond C. Silverman
Partner
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, New York 11050
516-723-4611 Direct
516-723-4711 Fax
www.yourlawyer.com
rsilverman@yourlawyer.com
================================================================
This electronic message transmission contains ATTORNEY PRIVILEGED AND
CONFIDENTIAL information. If the reader of this message is not the intended recipient, you
are hereby notified that any dissemination, distribution, printing or copying of this
communication is strictly prohibited. If you have received this communication in error, please
erase all copies of the message and its attachments and notify sender immediately.

All e-mail to Parker Waichman LLP or any individual thereat should be followed up by
hard copy including attachment(s), as e-mails and/or attachments may be blocked or deleted at
any time without notice being provided to either the intended recipient or the sender. Further, to
the extent permitted by law or rule, Parker Waichman LLP does not accept service by
email.
================================================================


From: Hollingsworth, Grant <ghollingsworth@Hollingsworthllp.com>
Sent: Friday, April 9, 2021 11:11 AM
To: Silverman, Raymond <rsilverman@yourlawyer.com>; Oxx, Christopher <oxx@yourlawyer.com>
Cc: Reissaus, Andrew L. <AReissaus@Hollingsworthllp.com>; Jackson-Quzack, Douglas
<djquzack@Hollingsworthllp.com>
Subject: Tasigna -- Gustin -- deposition of plaintiff

Raymond,

In line with your letter from earlier this week (attached) indicating a desire to move forward with
fact discovery in this litigation, please provide a date that plaintiff is available for deposition in this
case. We expect to have a date(s) for plaintiff’s deposition as soon as possible. As you are likely
aware, the fact discovery deadline in this case is July 2, 2021.

Thanks very much.

Grant


Disclaimer
           Case MDL No. 3006 Document 14-10 Filed 05/06/21 Page 4 of 4


This electronic message contains information from the law firm of Hollingsworth LLP, which may be
confidential or privileged. The information is for the use of the individual or entity named above. If you are
not the intended recipient, be aware that any disclosure, copying, distribution or use of the contents of this
message is prohibited. If you have received this electronic transmission in error, please notify us
immediately at (202) 898-5800.
